ACCEPTED
                                                                                          03-14-00016-CV
                                                                                                 3729627
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    1/12/2015 11:45:42 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                            No. 03-14-00016-CV
                 ________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS            AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS 1/12/2015 11:45:42 AM
                             AUSTIN, TEXAS               JEFFREY D. KYLE
               __________________________________________ Clerk

                       WILLIAM CULLEN CHAMPION

                                                          Appellant,
                                         v.

                              MARILYN ESTLOW

                                                 Appellee.
             ______________________________________________

             On Appeal from the County Court at Law Number One
                           of Travis County, Texas
           ________________________________________________

            AGREED MOTION FOR LEAVE TO WITHDRAW
                    AND TO SUBSTITUTE COUNSEL
           ________________________________________________

      Bourland Law Firm, P.C. and William Cullen Champion, Appellant herein,

file this Agreed Motion for Leave to Withdraw and to Substitute Counsel pursuant

to Tex. R. App. P. 6.5 and, in support thereof, respectfully show as follows:

                          MOTION TO WITHDRAW

1.    Cindy Olson Bourland, lead counsel for Appellant in this case, has accepted

      a gubernatorial appointment to this Court and, therefore, will no longer be in

      a position to represent Appellant in this cause. For this reason, Bourland
      Law Firm and its attorneys, Cindy Olson Bourland and Anna Eby, request

      leave to withdraw as counsel in this case.

                           MOTION TO SUBSTITUTE

2.    Appellant requests that attorney Anna Eby of Eby Law Firm, PLLC be

      substituted in as counsel in this case. Ms. Eby’s information is as follows:

                    Address: 1 Chisholm Trail, Suite 150
                              Round Rock, Texas 78681
                    Telephone: (512) 508-2396
                    Facsimile: (512) 477-0154
                    State Bar No.: 24059707

3.    Appellant approves this substitution, which is not sought for delay.

      Additionally, all parties in this case agree to the relief requested herein.

                DESIGNATION OF ATTORNEY IN CHARGE

4.    Appellant hereby designates Anna Eby of Eby Law Firm, PLLC as its

      attorney in charge in this matter, pursuant to the requirements of Tex. R.

      Civ. P. 10.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Bourland Law Firm, P.C. and

William Cullen Champion pray that the Court grant their Agreed Motion for Leave

to Withdraw and to Substitute Counsel, and for any other and further relief to

which Appellant may be entitled.




                                           ii
Respectfully submitted,

BOURLAND LAW FIRM, P.C.
1 Chisholm Trail, Suite 150
Round Rock, Texas 78681
(512) 477-0100
(512) 477-0154 (facsimile)


By:_________________________________
     Cindy Olson Bourland
     State Bar No. 00790343
     bourland@bourlandlaw.com



Anna Eby
State Bar No. 24059707
EBY LAW FIRM, PLLC
1 Chisholm Trail, Suite 150
Round Rock, Texas 78681
Telephone (512) 508-2396
Facsimile (512) 477-0154
eby@bourlandlaw.com (temporary)




  iii
                     CERTIFICATE OF CONFERENCE

      I hereby certify that, on January 8, 2015, I conferred with counsel for
Appellee via electronic mail regarding this Motion for Leave to Withdraw and to
Substitute Counsel. Appellee does not oppose the relief requested.


                                      /s/ Anna Eby______________________
                                      Anna Eby




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on
this the 12th day of January, 2015, on the following:

      Jessica Lobes – via Electronic Mail
      Dickman Law Offices, PLLC
      6440 North Central Expressway, Suite 200
      Dallas, Texas 75206

      William Champion – via First Class Mail and Certified Mail
      1003 Moon Glow Drive
      Leander, Texas 78641



                                      ____________________________________
                                      Cindy Olson Bourland




                                        iv